

Exhibit 10.2


exhibit102ernestclout_image1.jpg [exhibit102ernestclout_image1.jpg]
                                


March 27, 2017


Ernest W. Cloutier










PERSONAL & CONFIDENTIAL


Dear Ernie:


Congratulations on your new international assignment. This letter details the
terms and conditions applicable to your international assignment based out of
Zurich, Switzerland. Your start date in the role is April 1, 2017, and your
projected relocation date is approximately July 1, 2017, subject to your receipt
of a valid work permit, medical clearances (if applicable) and our receipt from
you of a signed copy of this letter.


You will be considered a “seconded” employee from Iron Mountain in the United
States (hereinafter “Home Company”) to Iron Mountain Management Services GmbH
(“Mgmt Co”,
hereinafter “Host Company”) in Switzerland. You will work out of your home
office in Zurich.


This letter does not create a contract of employment for the assignment period,
but simply seeks to confirm the conditions which pertain to your international
assignment.


Following are the specific details of your assignment:
Position:
Executive Vice President & GM, International
Effective Date:
April 1, 2017
You will report to:
William Meaney, President & CEO, Iron Mountain
Home Country:
United States
Host Country:
Switzerland



Length of Assignment
It is anticipated this assignment will last for a period of approximately three
(3) years. Business conditions may require that this time be reduced or
increased.


Compensation
Base Salary: For the duration of this assignment, salary administration will be
based on your home country policies and practices as well as your performance.
Your annual base salary will be $475,000. You will be paid through the US
payroll system.


Incentive Compensation Plan: While on assignment your target annual incentive
compensation opportunity will be 85% of your annual cash base salary earnings
during the year. Bonuses are awarded based upon annual individual performance
and business performance measured against established




--------------------------------------------------------------------------------




objectives and they are typically paid in the first quarter following the end of
each performance year. Your potential receipt of an annual bonus is subject to
the discretion of the Home Company and the amount of any award made to you will
depend on a number of factors in addition to your individual performance,
including your employment by the Home Company at the time that such awards are
made. Any annual bonus paid to you will be subject to hypothetical tax
withholding. Please refer to Exhibit A – Tax Equalization Policy, for details
regarding the hypothetical tax withholding.


Benefits
Medical Coverage: You will be eligible for coverage under the international
medical benefit plan through CIGNA. Details of the plan will be provided under
separate cover.


Vacation/Public Holidays: You will continue to participate in, and be eligible
for, vacation days in accordance with the vacation policy of the Home Company.
During your assignment, your vacation entitlement is at least four (4) weeks per
year.


In addition to your vacation entitlement, you are granted public holidays
according to the Host Country regulations and local practice.


Retirement Plan: – You will continue to participate in the Iron Mountain
Companies 401(k) Plan.


Relocation Support
Iron Mountain partners with SIRVA Worldwide Relocation Services. Upon acceptance
of the offer, a relocation consultant will be assigned to work with you to
assist with your move from the United States to Switzerland. Outlined below are
the key elements or relocation benefits.


Work Permits/Visas: The Home Company will coordinate with the Immigration
Services Provider to assist in obtaining the proper visas/work permits for you,
your spouse and your children To the extent that you and your spouse pay any
visa, passport and/or immigration expenses personally for yourself, your spouse
or your children, you will be reimbursed per the instructions provided to you.


Home Finding Trip/Realtor Assistance: The Home Company will cover a home finding
trip for you and your spouse to Switzerland. The relocation company will
continue to work with you to find local housing. The Home Company will cover
costs for the agent/broker and any necessary rental deposits.


Transportation to the Host Country: You and your family will be reimbursed
actual reasonable travel expenses for relocation to and from the assignment
location. Class of air travel for you and your family will be business class.


Shipment of Household Goods: The relocation company will coordinate the moving
of your household goods and personal belongings to your new international
location. It is recommended that you generally limit the amount of belongings to
a 40-foot container. An air shipment will also be provided subject to weight
limitations. The relocation company will provide the recommended weight
parameters to you. After the moving company has completed an assessment we will
discuss any changes required to the limits.


Storage of Goods: The Home Company will provide for storage of personal affects
in the Home Country if required.


Property Management: The Home Company will reimburse property management fees up
to $5000 each year, for your home in the United States, if applicable.






--------------------------------------------------------------------------------




Cultural/Language Training: Iron Mountain will coordinate and pay for cultural
and language training services for you and your family.


Assignment Allowances
These allowances are paid only for the period of your international assignment
and will not be considered for bonus, long term compensation and/or benefit
calculation purposes. These allowances will take effect when you move into
temporary or permanent housing at your assignment locationon/about July 1, 2017,
unless otherwise notated below.. For the period from April 1, 2017- July 1, 2017
(or your move date) the company will cover travel and living expenses to
Switzerland per the Home Company’ standard travel policy.


The allowances will cease at the end of your assignment. Please note that home
and host income taxes due in relation to these allowances will be paid by the
Home Company (any differing tax treatment is noted).


Cost of Living Allowance: You will receive a cost of living allowance (COLA) in
the amount of $7200.00 per month. The COLA will be paid to help insulate you for
the higher cost of goods and services in the Host Country as well as cover any
food expenses while on assignment. The allowance will be paid on a biweekly
basis through payroll. It will coincide with the start of your assignment and
will cease at the conclusion of your assignment.


Housing &Utility Allowance: Iron Mountain will cover up to$12,800 per month for
your housing and utilities costs, while on assignment. Payments will be made
directly to the landlord on your behalf (if allowed by the landlord). The exact
monthly housing allowance, will be finalized after you secure housing in
Switzerland.


Home Furnishings: If the housing is not a furnished property, the Home Company
will cover purchasing furniture locally or expenses associated with the rental
of furniture for the term of the assignment. The amount of the allowance is
estimated to be $20,000-$30,000 per year, however, it will be finalized once
local housing is secured. The home furnishings allowance will be available as
soon as local housing is secured in the Host Country.


Rental Deposit: Iron Mountain will cover rental deposits and brokerage fees to
secure your housing.


Education & Childcare Assistance: The Home Company will cover up to $152,000 in
total for your four children annually for education and childcare services.


Car Allowance: The Home Company will provide an allowance of $20,000 per year
for car lease and insurances.


Home Leave: To maintain ties to your Home Country while on assignment, the Home
Company will provide for reimbursement of up to 18 individual business class
trips (3 per year for you and your family) to be used to return to your home
country or for your family to visit in the Host Country.


Tax Equalization
You will participate in the Home Company’s Tax Equalization Program during your
international assignment. The Home Company has retained the services of PwC to
prepare your Home and Host Country tax returns as required during the
international assignment. Under tax equalization, you will be responsible for a
hypothetical tax liability (e.g., national and state/local, provincial or
cantonal, as applicable), which will be calculated and deducted from each pay
check. The intent of the policy is that your ultimate tax liability will be
similar to that which you would have paid in your Home Country had you not
received assignment-related compensation or special tax considerations. Each
year, a final tax




--------------------------------------------------------------------------------




equalization calculation will be prepared to settle your assignment tax
obligations. You will have a tax orientation meeting with our tax provider, PwC
prior to the assignment to discuss these issues in further detail.


409A (US Filers only)
The tax ramifications of your international assignment require careful record
keeping as well as timely submission of data. You are expected to comply with
your responsibilities under the agreement to submit requested data timely so
that any assignment related reimbursements and tax equalization payments are
treated as 409A exceptions. These responsibilities include the timely submission
of any reimbursement requests (within 60 days) and / or provide any personal
information required for the tax equalization calculation on a timely basis
(soon after the close of the year). Any 409A tax due as a result of your failure
to provide information on a timely basis, will be your responsibility


Repatriation
The Home Company will relocate you and your family back to your Home Country or
to another international assignment in the following circumstances:
•
at the end of this assignment

•
upon a Qualifying Termination under Iron Mountain’s Severance Program No. 1

•
at your election in the event that (i) the individual to whom you report shall
change or (ii) it is necessary that you or a family member permanently return to
the Home Country for unforeseen or unexpected circumstances.



For clarity, should you voluntarily resign to accept employment with a company
other the Iron Mountain or its affiliates, the Home Company shall not be
responsible for costs associated with repatriation.


Where applicable, the Home Company will assume the costs for return
transportation to your Home Country and return shipment of furniture, household
goods or personal effects. Otherwise, prior to the successful conclusion of your
assignment, you will be contacted to discuss future opportunities with the Home
Company which may determine the exact location of your repatriation.




Termination
Termination of Tax Equalization
In the event your assignment concludes or is terminated for any reason, should
you choose to remain in your host location, your tax equalization calculation
will assume that you returned to your Home Country within thirty (30) days of
separation and that the only income earned was Company income.


Qualifying Termination
In the event of a Qualifying Termination under Iron Mountain’s Severance Program
No. 1, you will be repatriated and covered under such severance program. You
will have the option of your children continuing, at their then current school,
through the remainder of the current school semester, or applicable period,
before you are relocated back to your Home Country.


Upon termination of your employment, you are expected to settle all outstanding
accounts with the Home Company and other business and government services at
your host location. Any unsettled accounts that are paid by the Home Company, on
your behalf, will be deducted from your final pay.


Years of Service - Impact on Benefits
Your total years of service with companies affiliated with the Company shall be
recognized for purposes of calculating retirement benefits. Severance payments
mandated by law shall be based on years of service in the country of last
employment (Home Country). In some locations, national law may construe




--------------------------------------------------------------------------------




a voluntary termination or transfer to an affiliated company as a “termination”,
or require that any severance payment to be made should be based on more years
of service than those actually performed in the country of last employment (home
country). As an expatriate employee, you are not eligible to receive such
payments. If however, you do receive them, you will be required to repay the
Company upon receipt. If repayment is not made within sixty (60) days, the
amounts will be offset against other benefits to which you may be entitled.


Social Security Coverage
You will, subject to obtaining the relevant confirmation from the competent
authorities, remain in the social security system of the Home Country. The Home
Company will endeavour obtaining a respective certificate according to the
relevant applicable legal provisions and international treaties on social
security.




Code of Business Conduct and Ethics
You will need to be familiar with and adhere to the Home Company policies and
applicable Home and Host Country work laws. It is imperative that you and your
family members follow both the letter and the spirit of the law, not only to
protect yourselves from criminal or civil penalties, but also to maintain and
advance the Home and Host Company’s image as a reputable corporate citizen in
the countries in which the Home Company operates. You will be expected to
operate in compliance with the Home Company’s Code of Business Conduct and
Ethics at all times.


Data Protection Act
To manage your assignment effectively we may need to process personal data
relating to you for the purpose of personnel and employment administration. This
may include the transfer of data to, and processing by, other offices. Examples
could include providing the Host Country office with your bank account details,
or an emergency contact number for a relative in your home country.


By signing this assignment letter, you consent under the Data Protection Act, to
the processing of this personal data. This is likely to include the provision
that, from time to time, such data be transferred to the other offices,
including those based in countries outside of the EU. Data will only be released
to authorized individuals for administrative purposes only.


Governing Law
This letter, your global assignment and your employment relationship generally
are subject to and governed by the laws of the Commonwealth of Massachusetts.
This letter shall not be amended or supplemented unless in writing signed by you
and a duly authorized representative of your Host Country. The court of
competent jurisdiction in the Home Country shall have the exclusive jurisdiction
for any dispute arising out or in connection with the assignment letter, unless
any obligatory provision of law confers exclusive jurisdiction of any other
country.


Best wishes to you in your new assignment.






--------------------------------------------------------------------------------




Sincerely,


/s/ Deirdre Evens


Deirdre Evens
Executive Vice President, Chief People Officer




cc: PwC
Ann Gleason
      


Please indicate your agreement by signing below and returning this letter to Ann
Gleason at your earliest convenience.


I have reviewed the general terms and conditions of my international assignment
outlined above and by signing below, accept these conditions.
/s/ Ernest W. Cloutier
 
March 27, 2017
 
 
 
Ernest W. Cloutier
 
Date



